DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-17 are currently pending in this application.
Claim Objections
Claim 4 is objected to because of the following informalities:  “second LCMS” should be “second LMCS” [Line 3].  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “second LCMS” should be “second LMCS” [Line 3].  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-14 of copending Application No. 17/566,620 in view of DENG et al. (Hereafter, “Deng”) [US 2021/0385469 A1] in further view of ZHANG et al. (Hereafter, “Zhang”) [US 2022/0038693 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claim can be seen in Table 1 below. 
This is a provisional nonstatutory double patenting rejection.
Table 1: Instant Application No. 17/566,971 vs. Co-pending Application No. 17/566,620 
Instant Application No. 17/566,971 Claims (Difference Emphasis Added)
Co-pending Application No. 17/566,620 Claims (Difference Emphasis Added)
1. An image decoding method performed by a decoding apparatus, the method comprising: obtaining image information including luma mapping with chroma scaling (LMCS) related information, prediction related information, and residual information from a bitstream; deriving LMCS codewords based on the LMCS related information; generating prediction chroma samples based on the prediction related information; generating residual chroma samples based on the residual information; deriving a chroma residual scaling factor for luma dependent chroma residual scaling based on the LMCS codewords and luma samples; and generating reconstructed chroma samples based on the chroma residual scaling factor, wherein the image information includes information on an absolute value of a chroma residual scaling delta value and information on a sign of the chroma residual scaling delta value, and wherein the chroma residual scaling factor is derived based on the information on the absolute value of the chroma residual scaling delta value and the information on the sign of the chroma residual scaling delta value.

2. The image decoding method of claim 1, wherein the image information includes an adaptation parameter set (APS), the APS includes an LMCS data field, and the LMCS data field includes the LMCS related information.
1. An image decoding method performed by a decoding apparatus, the method comprising: obtaining, by the decoding apparatus, image information including prediction related information and residual information from a bitstream; deriving, by the decoding apparatus, a prediction mode for a current block in a current picture based on the prediction related information; generating, by the decoding apparatus, prediction luma samples and prediction chroma samples based on the prediction mode; generating, by the decoding apparatus, mapped prediction luma samples based on mapping process for the prediction luma samples; generating, by the decoding apparatus, residual luma samples and residual chroma samples based on the residual information; generating, by the decoding apparatus, reconstructed luma samples based on the mapped prediction luma samples and the residual luma samples; deriving, by the decoding apparatus, a chroma residual scaling factor based on the reconstructed luma samples; and generating, by the decoding apparatus, reconstructed chroma samples based on the prediction chroma samples, the residual chroma samples, and the chroma residual scaling factor, wherein the image information includes information on an absolute value of a chroma residual scaling delta value and information on a sign of the chroma residual scaling delta value, wherein an inverse scaling index is derived based on the reconstructed luma samples, wherein the chroma residual scaling factor is derived based on the inverse scaling index, the information on the absolute value of the chroma residual scaling delta value and the information on the sign of the chroma residual scaling delta value, wherein scaled residual chroma samples are generated based on the residual chroma samples and the chroma residual scaling factor, and wherein the reconstructed chroma samples are generated based on the prediction chroma samples and the scaled residual chroma samples.

2. The image decoding method of claim 1, wherein the image information includes luma mapping with chroma scaling (LMCS) related information, wherein LMCS codewords are derived based on the LMCS related information, wherein chroma residual scaling coefficients for a plurality of bins are derived based on the LMCS codewords, and wherein the chroma residual scaling factor is derived based on the chroma residual scaling coefficients for the plurality of bins.
3. The image decoding method of claim 2, wherein the image information includes a sequence parameter set (SPS), and the SPS includes a first LMCS enabled flag representing whether the LMCS data field is enabled.
5. The image decoding method of claim 1, wherein the image information includes a sequence parameter set (SPS), and wherein the SPS includes a first LMCS enabled flag showing whether an LMCS data field is enabled.
4. The image decoding method of claim 3, wherein the image information includes header information, and the header information includes a second LCMS enabled flag representing whether the LMCS data field is enabled in a current picture, and LMCS related APS ID information representing an ID of LMCS APS that the current picture refers to, based on the fact that a value of the first LMCS enabled flag is 1.
6. The image decoding method of claim 5, wherein the image information includes header information, and wherein the header information includes a second LCMS enabled flag showing whether the LMCS data field is enabled in a current picture, and LMCS related adaptation parameter set (APS) identification (ID) information showing the ID of LMCS APS that the current picture refers to, based on the fact that the value of the first LMCS enabled flag is 1.
5. The image decoding method of claim 4, wherein based on the current block being a single tree architecture or a dual tree architecture, a chroma residual scaling enabled flag representing whether chroma residual scaling is applied for the current block is included in the header information.
7. The image decoding method of claim 5, wherein based on the current block being a single tree architecture or a dual tree architecture, a chroma residual scaling enabled flag showing whether chroma residual scaling is applied for the current block is included in the header information.
6. The image decoding method of claim 5, wherein based on values of the first and second LMCS enabled flag being 1, the chroma residual scaling enabled flag is included in the header information.
8. The image decoding method of claim 7, wherein based on the values of the first and second LMCS enabled flag being 1, the chroma residual scaling enabled flag is included in the header information.
Claim 9 is the same as claim 1 but in encoding form rather than decoding form.

Claim 10 is the same as claim 2 but in encoding form rather then decoding form.
Claim 9 is the same as claim 1 but in encoding form rather than decoding form.

Claim 10 is the same as claim 2 but in encoding form rather than decoding form.
Claim 11 is the same as claim 3 but in encoding form rather than decoding form.
Claim 11 is the same as claim 5 but in encoding form rather than decoding form.
Claim 12 is the same as claim 4 but in encoding form rather than decoding form.
Claim 12 is the same as claim 6 but in encoding form rather than decoding form.
Claim 13 is the same as claim 5 but in encoding form rather than decoding form.
Claim 13 is the same as claim 7 but in encoding form rather than decoding form.
Claim 14 is the same as claim 6 but in encoding form rather than decoding form.
Claim 14 is the same as claim 8 but in encoding form rather than decoding form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the
instant application, and thus it would have been obvious to make the claim limitations in the
instant application broader by removing the specific language found in the U.S. Patent.
The co-pending application fails to explicitly disclose generating prediction chroma samples based on the prediction related information; deriving a chroma residual scaling factor for luma dependent chroma residual scaling based on the LMCS codewords and luma samples; and generating reconstructed chroma samples based on the chroma residual scaling factor; wherein the image information includes an adaptation parameter set (APS), the APS includes an LMCS data field, and the LMCS data field includes the LMCS related information; wherein based on the current block being a single tree architecture or a dual tree architecture, a chroma residual scaling enabled flag representing whether chroma residual scaling is applied for the current block is included in the header information.
Deng discloses generating prediction chroma samples based on the prediction related information ([Fig. 4 and 0172] chroma intra prediction); deriving a chroma residual scaling factor for luma dependent chroma residual scaling based on the LMCS codewords  ([0174] The signalled number of codewords is used to calculate the scaling factor and adjust the mapping function accordingly for that piece.) and luma samples ([0187] Chroma residual scaling depends on the average value of the corresponding luma prediction block (for both intra- and inter-coded blocks). Denote avgY' as the average of the luma prediction block. The value of Cscaleinv is computed in the following steps: [0188] I) Find the index Y idx of the piecewise linear model to which avgY' belongs based on the InvMap function. [0189] 2) Csca leinv=cScalelnv[Yid,J , where cScalelnv[] is a pre-computed 16-piece LUT. [Fig. 4] [0391] processors 1002); and generating reconstructed chroma samples based on the chroma residual scaling factor ([Fig. 4] reconstruction of the chroma occurs using the chroma scaling factor).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the teachings of Deng in order to perform motion compensated prediction in the mapped domain [See Deng, 0158].
Zhang discloses wherein the image information includes an adaptation parameter set (APS) ([214] 7.3.2.5 Adaptation parameter set syntax), the APS includes an LMCS data field ([214] 7.3.2.5 lmcs_data()), and the LMCS data field includes the LMCS related information ([0215] 7.3.5.4 Luma mapping with chroma scaling data syntax lmcs_data()).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the teachings of Zhang. The motivation behind this modification would have been improve video processing techniques, devices, and systems with high efficiency [See Zhang].

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/566,902 in view of DENG et al. (Hereafter, “Deng”) [US 2021/0385469 A1] in further view of ZHANG et al. (Hereafter, “Zhang”) [US 2022/0038693 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claim can be seen in Table 2 below. 
This is a provisional nonstatutory double patenting rejection.
Table 2: Instant Application No. 17/566,971 vs. Co-pending Application No. 17/566,620 
Instant Application No. 17/566,971 Claims (Difference Emphasis Added)
Co-pending Application No. 17/566,902 Claims (Difference Emphasis Added)
1. An image decoding method performed by a decoding apparatus, the method comprising: obtaining image information including luma mapping with chroma scaling (LMCS) related information, prediction related information, and residual information from a bitstream; deriving LMCS codewords based on the LMCS related information; generating prediction chroma samples based on the prediction related information; generating residual chroma samples based on the residual information; deriving a chroma residual scaling factor for luma dependent chroma residual scaling based on the LMCS codewords and luma samples; and generating reconstructed chroma samples based on the chroma residual scaling factor, wherein the image information includes information on an absolute value of a chroma residual scaling delta value and information on a sign of the chroma residual scaling delta value, and wherein the chroma residual scaling factor is derived based on the information on the absolute value of the chroma residual scaling delta value and the information on the sign of the chroma residual scaling delta value.

2. The image decoding method of claim 1, wherein the image information includes an adaptation parameter set (APS), the APS includes an LMCS data field, and the LMCS data field includes the LMCS related information.
1. An image decoding method performed by a decoding apparatus, the image decoding method comprising: obtaining, by the decoding apparatus, image information including residual information and information on luma mapping with chroma scaling (LMCS) data from a bitstream; generating, by the decoding apparatus, residual chroma samples for a current block based on the residual information; deriving, by the decoding apparatus, LMCS codewords based on the information on the LMCS data; generating, by the decoding apparatus, reconstructed chroma samples for the current block based on the scaled residual chroma samples, wherein the image information includes information on an absolute value of a chroma residual scaling delta value and information on a sign of the chroma residual scaling delta value, wherein the information on the sign of the chroma residual scaling delta value is included in the image information based on the information on the absolute value of the chroma residual scaling delta value, wherein a chroma residual scaling factor is derived based on the information on the absolute value of the chroma residual scaling delta value and the information on the sign of the chroma residual scaling delta value, and wherein the scaled residual chroma samples are derived based on the chroma residual scaling factor.
3. The image decoding method of claim 2, wherein the image information includes a sequence parameter set (SPS), and the SPS includes a first LMCS enabled flag representing whether the LMCS data field is enabled.
2. The image decoding method of claim 1, wherein the image information includes a sequence parameter set (SPS), and wherein the SPS includes a first LMCS enabled flag representing whether an LMCS data field is enabled.
4. The image decoding method of claim 3, wherein the image information includes header information, and the header information includes a second LCMS enabled flag representing whether the LMCS data field is enabled in a current picture, and LMCS related APS ID information representing an ID of LMCS APS that the current picture refers to, based on the fact that a value of the first LMCS enabled flag is 1.
3. The image decoding method of claim 2, wherein the image information includes header information, and wherein the header information includes a second LCMS enabled representing whether the LMCS data field is enabled in a current picture, and LMCS related APS ID information representing an ID of LMCS APS that the current picture refers to, based on the fact that a value of the first LMCS enabled flag is 1.
5. The image decoding method of claim 4, wherein based on the current block being a single tree architecture or a dual tree architecture, a chroma residual scaling enabled flag representing whether chroma residual scaling is applied for the current block is included in the header information.
4. The image decoding method of claim 2, wherein based on the current block being a single tree architecture or a dual tree architecture, a chroma residual scaling enabled flag representing whether chroma residual scaling is applied for the current block is included in the header information.
6. The image decoding method of claim 5, wherein based on values of the first and second LMCS enabled flag being 1, the chroma residual scaling enabled flag is included in the header information.
5. The image decoding method of claim 4, wherein based on value of the first LMCS enabled flag being 1 and a value of the second LMCS enabled flag being 1, the chroma residual scaling enabled flag is included in the header information.
7. The image decoding method of claim 3, wherein the image information includes information on a number of blocks sharing a same chroma residual scaling index, and the chroma residual scaling factor is derived based on the information on the number of blocks sharing the same chroma residual scaling index.
6. The image decoding method of claim 2, wherein the image information includes information on a number of blocks sharing a same chroma residual scaling index, and wherein the chroma residual scaling factor is derived based on the information on the number of the blocks sharing the same chroma residual scaling index.
8. The image decoding method of claim 7, wherein the information on the number of blocks sharing the same chroma residual scaling index includes 3Application No.: 17/566,971Docket No.: 8736.02621.US20 information on a horizontal number of the blocks sharing the same chroma residual scaling index and information on a vertical number of the blocks sharing the same chroma residual scaling index.
7. The image decoding method of claim 6, wherein the information on the number of the blocks sharing the same chroma residual scaling index includes3Application No.: 17/566,971Docket No.: 8736.02621.US20 information on a horizontal number of the blocks sharing the same chroma residual scaling index and information on a vertical number of the blocks sharing the same chroma residual scaling index.
Claim 9 is the same as claim 1 but in encoding form rather than decoding form.

Claim 10 is the same as claim 2 but in encoding form rather than decoding form.
Claim 8 is the same as claim 1 but in encoding form rather than decoding form.
Claim 11 is the same as claim 3 but in encoding form rather than decoding form.
Claim 9 is the same as claim 2 but in encoding form rather than decoding form.
Claim 12 is the same as claim 4 but in encoding form rather than decoding form.
Claim 10 is the same as claim 3 but in encoding form rather than decoding form.
Claim 13 is the same as claim 5 but in encoding form rather than decoding form.
Claim 11 is the same as claim 4 but in encoding form rather than decoding form.
Claim 14 is the same as claim 6 but in encoding form rather than decoding form.
Claim 12 is the same as claim 5 but in encoding form rather than decoding form.
Claim 15 is the same as claim 7 but in encoding form rather than decoding form.
Claim 13 is the same as claim 6 but in encoding form rather than decoding form.
Claim 16 is the same as claim 8 but in encoding form rather than decoding form.
Claim 14 is the same as claim 7 but in encoding form rather than decoding form.
Claim 17 is the same as claim 1 but in non-transitory computer-readable storage medium form rather than method form.
Claim 15 is the same as claim 1 but in non-transitory computer-readable storage medium form rather than method form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the
instant application, and thus it would have been obvious to make the claim limitations in the
instant application broader by removing the specific language found in the U.S. Patent.
The co-pending application fails to explicitly disclose obtaining image information including luma mapping with chroma scaling (LMCS) related information, prediction related information, and residual information from a bitstream; generating prediction chroma samples based on the prediction related information; deriving a chroma residual scaling factor for luma dependent chroma residual scaling based on the LMCS codewords and luma samples; and generating reconstructed chroma samples based on the chroma residual scaling factor, wherein the image information includes an adaptation parameter set (APS), the APS includes an LMCS data field, and the LMCS data field includes the LMCS related information.
Deng discloses obtaining image information including luma mapping with chroma scaling (LMCS) related information, prediction related information, and residual information from a bitstream ([0172] FIG. 4 shows the LMCS architecture from decoder's perspective. [0191-0192] sps_lmcs_enabled_flag, qtbtt_dual_tree_intra_flag, tile_group_chroma_residual_scale_flag [0172] FIG. 4 shows the LMCS architecture from decoder's perspective. The light-blue shaded blocks in FIG. 4 indicate where the processing is applied in the mapped domain; and these include the inverse quantization, inverse transform, luma intra prediction and adding of the luma prediction together with the luma residual. The unshaded blocks in FIG. 4 indicate where the processing is applied in the original (i.e., non-mapped) domain; and these include loop filters such as deblocking, ALF, and SAO, motion compensated prediction, chroma intra prediction, adding of the chroma prediction together with the chroma residual, and storage of decoded pictures as reference pictures. [0518] video decoder apparatus); generating prediction chroma samples based on the prediction related information ([Fig. 4 and 0172] chroma intra prediction); deriving a chroma residual scaling factor for luma dependent chroma residual scaling based on the LMCS codewords ([0174] The signalled number of codewords is used to calculate the scaling factor and adjust the mapping function accordingly for that piece.) and luma samples ([0187] Chroma residual scaling depends on the average value of the corresponding luma prediction block (for both intra- and inter-coded blocks). Denote avgY' as the average of the luma prediction block. The value of Cscaleinv is computed in the following steps: [0188] I) Find the index Y idx of the piecewise linear model to which avgY' belongs based on the InvMap function. [0189] 2) Csca leinv=cScalelnv[Yid,J , where cScalelnv[] is a pre-computed 16-piece LUT. [Fig. 4] [0391] processors 1002); and generating reconstructed chroma samples based on the chroma residual scaling factor ([Fig. 4] reconstruction of the chroma occurs using the chroma scaling factor). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the teachings of Deng in order to perform motion compensated prediction in the mapped domain [See Deng, 0158].
Zhang discloses wherein the image information includes an adaptation parameter set (APS) ([214] 7.3.2.5 Adaptation parameter set syntax), the APS includes an LMCS data field ([214] 7.3.2.5 lmcs_data()), and the LMCS data field includes the LMCS related information ([0215] 7.3.5.4 Luma mapping with chroma scaling data syntax lmcs_data()).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the teachings of Zhang. The motivation behind this modification would have been improve video processing techniques, devices, and systems with high efficiency [See Zhang].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482